Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
7/7/2021 has been entered.

The claims 1, 4, 8, 13-15, 17 and 19 have been amended. Claim 10 is canceled. Claims 1-9 and 11-20 are pending.

Response to Amendments
The rejection under 35 U.S.C. 101 directed towards an abstract idea is hereby removed. However, a rejection under 35 U.S.C. 101 directed towards non-statutory subject matter is raised.
Applicant's amendments and arguments have been considered and the 35 U.S.C. 103 rejection remains and is updated below.

Response to Arguments
With respect to the 101 argument, Applicant argues that amended claim 1 practically applies the judicial exception such that the claims are directed to a “specific technical solution to a practical application that addresses digital audience estimation” (See Remarks at pg. 11). Examiner agrees. Examiner notes that the amended additional element of the independent claims, “matching, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique 

With respect to the 103 arguments, Applicant first argues that the cited reference fail to disclose, teach or suggest “monitoring and observing, by a processor, transactions on said platform in the digital network for a predefined period, wherein the predefined period comprises at least a preliminary period target period, and a post –period, which are temporally sequential” (See Remarks at pgs. 15-17). However, Examiner notes that this argument is now moot. The 103 rejection has been updated for clarity on the record and the above limitation is now rejected by Avedissian et al. (US Patent 10,467,653, hereinafter referred to as Avedissian) in view of Ishigai et al. (US Patent Application Publication, 2006/0253291, hereinafter referred to as Ishigai). See the updated 103 rejection below.

With respect to the 103 arguments, Applicant also argues that the cited reference Avedissian does not teach “determining, by the processor, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period, to extract persistent device-related identifiers from the captured device-related identifiers” (See Remarks at pgs. 15 and 17-18). Specifically, Applicant argues that Avedissian does not mention that a captured device-related identifier is observed in both the pre-spot and post-spot windows (See Remarks at pgs. 17-18). However, Examiner respectfully disagrees. Examiner notes that Avedissian’s disclosure discloses measurement windows, including preliminary period (i.e. pre-spot window or baseline window) and post-period (i.e. post-spot window or measurement period) (See Avedissian, Col. 19). Unique leads, which are visits uniquely identified by an individual unique device (i.e. captured device-related identifiers, may be detected or observed in both pre-spot window and post-spot window (See Col. 13, lines 28-35). Accordingly, Examiner has reasonably interpreted Avedissian’s disclosure for disclosing the aforementioned claim language. See the updated 103 rejection below. 

With respect to the 103 arguments, Applicant argues that the cited references Avedissian in view of Beck does not teach or suggest “matching, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users” (See Remarks at pgs. 19-20 and 21). Specifically, Applicant argues that Avedissian does not teach or suggest that identification of returning leads is used to deduplicate a digital audience (See Remarks at pg. 20). However, Examiner respectfully disagrees. Examiner notes that Applicant’s Specification identifies that “audience deduplication may be achieved also across the platforms, i.e. situations in which unique user identified (or estimated) on one platform is accidentally double-counted as a separate user on another platform are minimized” (See Specification at pg. 6). Avedissian disclosure utilizes fingerprinting matching techniques that are collected on multiple platforms or recognized devices to determine if a single user is associated to the multiple recognized devices. According to Applicant’s explanation of deduplication in the Applicant’s Specification, Avedissian disclosure teaches deduplication, such that, it minimizes situations in which a “unique user identified (or estimated) on one platform is accidentally double-counted as a separate user on another platform” through fingerprinting techniques. See the following rejection: (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 17-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 13 is directed at “an observation module, an identification module, a persistence detection module, and an analysis module”. These means (configurations) are not defined in the specification as to what these means would be, other than what functions they perform. For instance they could be hardware, software, a processor, and this is not defined in the specification. The Specification states “in case the system 114 comprises several at least functionally connected devices, the modules may be executed by dedicated one or more devices or the execution may be shared, even with dynamic allocation, among multiple devices (e.g. in a cloud computing environment)” (Applicant’s Specification at pg. 17). There is no description as to what the “modules” might be, other than they might be software executed on one or more devices. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent claims 17-18 inherit the deficiencies of the independent claims and thus are similarly rejected. 

Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 13 and 17-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 contains the trademark/trade names Google Advertising ID and Apple IDFA.  Where a trademarks or trade names are used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe device-related identifiers and, accordingly, the identification/description is indefinite.

Claim limitations “an observation module, an identification module, a persistence detection module, and an analysis module” in Claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the Applicant’s disclosure identifies that the modules “may be executed by dedicated one or more devices” (See Specification, pg. 17). Therefore, it is unclear if the modules disclose any corresponding structure and the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an observation module, an identification module, a persistence detection module, and an analysis module in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 17-18 depend on Claim 13 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system’s observation module, identification module, persistence detection module, and analysis module are not directed to a process, machine article of manufacture or composition of matter. Applicant’s Specification does not expressly set forth any specific structure for the modules, but does indicate that the modules “may be executed by dedicated one or more devices” (See Specification, pg. 17). Therefore, the recited modules are capable of being embodied as software modules per se. Accordingly the claimed system lacks the necessary physical components to constitute a machine or manufacture under 35 U.S.C. 101. Therefore, in accordance with a broadest reasonable interpretation, the recited system elements are interpreted as encompassing an embodiment in the form of a set of software modules per se, and the system is therefore rejected under 35 U.S.C. 101 as being drawn to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian et al. (US Patent 10,467,653, hereinafter referred to as Avedissian) in view of Ishigai et al. (US Patent Application Publication, 2006/0253291, hereinafter referred to as Ishigai) in further view of Beck et al. (US Patent Application Publication, 2013/0191213, hereinafter referred to as Beck).

As per Claim 1, Avedissian discloses a method for estimating the a digital audience reached by a digital network on a digital platform to be performed by computer equipment, comprising:

a)	monitoring and observing, by a processor, transactions on said platform in the digital network for a predefined period (Avedissian: Fig. 6 and Col. 5, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Fig. 6 where the graph demonstrates sequential time periods. See Col. 8 for processor.), 

b)	capturing, by the processor, device-related identifiers associated with the observed transactions, wherein the device-related identifier identifies a device or device user or related application profile (Avedissian: Col. 8-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.). See Col. 8 for processor.),

c)	determining, by the processor, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period (Avedissian: Fig. 6 and Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. See Col. 13: Unique lead visits detected in both the pre-spot window and the post-spot window may be counted only once for each unique lead. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events. A lead record may be associated with metadata about visitor and each unique visit. The activity tracking system may include information such as the data time of a lead’s first visit and all of the return visits by the lead to a network location. See Col. 8 for processor.), and 

d)	calculating, by the processor, statistics containing aggregate statistics having regard to the device-related identifiers and related transactions, during the target period (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate. See Col. 8 for processor.). 

e)	matching, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Avedissian does not explicitly disclose, however Ishigai discloses:

a)	monitoring and observing, by a processor … for a predefined period, wherein the predefined period comprises at least a preliminary period, a target period, and a post-period, which are temporally sequential (Ishigai: ¶0157-0161: A campaign period can be divided in to three periods: a teaser period, an introduction period, and development period, where the observed population ratio or audience in each sequential phase in the period.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Ishigai’s determining a population ratio for advertising during time period phases because the references are analogous/compatible, since each is directed toward features of selecting advertising spots to improve an advertising effect to convert a consumer, and because incorporating Ishigai’s determining a population ratio for advertising during time period phases in Avedissian would have served Avedissian’s pursuit of determining a baseline number of unique network location visitors during a baseline measurement time period prior to an ad spot air time (See Avedissian, Col. 2); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however Beck discloses:

c)	determining… to extract persistent device-related identifiers from the captured device related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

d)	persistent device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein the target period and the post-period are of different duration (Avedissian: Col. 13-14 and 22: A baseline period [a target period] and a measurement period (i.e. a post time window) may be of longer and shorter duration. When a baseline period is a different time length than the corresponding measurement period, a normalizing ration may be applied to one or both measured values. See Col. 22 for examples where the post-spot window following the spot time period is different.).

As per Claim 3, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein the calculation of statistics includes at least one element selected from the group consisting of: transactions during a time period obtained through calculating total number of transactions associated with device-related identifiers captured during the time period, transactions per device during a time period obtained through dividing the total number of transactions associated with device-related identifiers during the time period by the number of persistent device-related identifiers observed during the time period, total number of transactions delivered by the network during a time period, and net number of devices reached during a time period obtained through dividing the total number of transactions delivered during the time period by corresponding transactions per device during the time period  (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [calculating a total number of transactions in a time period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate. Specifically, a total number of transactions were calculated in a time period and attributed to an ad spot [calculating a total number of transactions associated with identifiers].).

Avedissian does not explicitly disclose, however Beck discloses persistent device-related identifiers… persistent transactions (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user transaction activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein occurrence counts of captured device-related identifiers are kept track of (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.). See Fig. 13 where each unique lead is counted during a period of time.).

As per Claim 5, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein the device-related identifiers include at least one element selected from the group consisting of: anonymous unique identifier, cookie, registration data, anonymous unique device identifier, anonymous unique user identifier, Google Advertising ID TM, Apple IDFA TM (Apple Identifier for Advertising), and platform-dependent identifier (Avedissian: Col. 5: A system for identifying unique users (such as a device fingerprinting system or unique identifiers stored in cookies, flash cookies, local shared objects or other client-side files) with a lead attribution system, it is possible to track online activities of users and to correlate a portion of such online activity with offline events such as television and radio ads.).

As per Claim 6, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein the device-related identifiers include fingerprints indicative of a plurality of device-related characteristics (Avedissian: Col. 5, Col. 10, lines 1-10, Col. 21, lines 11-21: A system for identifying unique users (such as a device fingerprinting system or unique identifiers stored in cookies, flash cookies, local shared objects or other client-side files) with a lead attribution system, it is possible to track online activities of users at a network location and to correlate a portion of such online activity with offline events such as television and radio ads. A matching device fingerprint of a client device is used to identify characteristics such as returning leads attributed to advertisements.).

As per Claim 7, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 6, wherein a fingerprint includes an indication of at least one element selected from the group consisting of: user agent, web browser, browser micro-version, OS (Operating System) version, language, toolbars and/or other device identification data), HTTP (Hypertext Transfer Protocol) ACCEPT header, cookie status, screen resolution, time zone, browser plug-ins, plug-in version, plug-in MIME (Multipurpose Internet Mail Extensions) type, system fonts, geolocation, IP (Internet Protocol) address, super cookie test and partial super cookie test (Avedissian: Cols. 9 (lines 50-67)-10: In order to track activities, fingerprinting techniques are used for recognizing and identifying returning leads. A matching device fingerprint of a returning client device is identified to recognize leads within milliseconds. A lead record is associated with metadata about the visitor, such as a specific URL (i.e. HTTP request), geo-location, user agent information (e.g. web browser used, an operating system), OS language, Accept header (including MIME types), IP address, etc.).

As per Claim 8, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, configured to monitor transactions and capture device-related identifiers on a plurality of platforms of the digital network (Avedissian: Col. 5: A system for identifying unique users (such as a device fingerprinting system or unique identifiers stored in cookies, flash cookies, local shared objects or other client-side files) with a lead attribution system, it is possible to track online activities of users at a network location and to correlate a portion of such online activity with offline events such as television and radio ads.).

As per Claim 9, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein the digital audience is estimated on at least one platform selected from the group consisting of: desktop web, mobile web, and mobile apps (Avedissian: Cols. 5-6: The platform for conversion tracking of leads, which includes activities, such as visitors to a web service or user online activity. Such tracking may be performed via a web browser, a web application, mobile device application, a desktop application or any other mechanism. See also, Col. 23, lines 37-47, where lead conversion data is estimated and aggregated for an audience.).

As per Claim 12, Avedissian in view Beck discloses the method of claim 1, configured to deduplicate the digital audience utilizing multiple platforms of the digital network based on obtained panel-based media measurement data indicative of users' network usage on said multiple platforms (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations (such as user interactions via a web browser, a web application, a mobile device application, a desktop application or any other mechanism) [multiple platforms]. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices.).

As per Claim 13, Avedissian discloses a system for estimating the a digital audience reached by a digital network on at least one platform, comprising 

a)	an observation module configured to monitor transactions of content delivery on said at least one platform in the digital network for a predefined period (Avedissian: Fig. 6 and Col. 5, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Fig. 6 where the graph demonstrates sequential time periods. See Col. 8 for processor.),

b)	identification module configured to capture device-related identifiers associated with the observed transactions by a processor, wherein the device-related identifier identifies a device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.). See Col. 8 for processor.),

c)	persistence detection module configured to determine, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period… by the processor (Avedissian: Fig. 6 and Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. See Col. 13: Unique lead visits detected in both the pre-spot window and the post-spot window may be counted only once for each unique lead. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events. A lead record may be associated with metadata about visitor and each unique visit. The activity tracking system may include information such as the data time of a lead’s first visit and all of the return visits by the lead to a network location. See Col. 8 for processor.), and 

d)	analysis module configured to calculate statistics during the target period by the processor (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events.).

e)	match, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Avedissian does not explicitly disclose, however Ishigai discloses:

a)	monitor … for a predefined period, wherein the predefined period comprises at least a preliminary period, a target period, and a post-period, which are temporally sequential (Ishigai: ¶0157-0161: A campaign period can be divided in to three periods: a teaser period, an introduction period, and development period, where the observed population ratio or audience in each sequential phase in the period.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Ishigai’s determining a population ratio for advertising during time period phases because the references are analogous/compatible, since each is directed toward features of selecting advertising spots to improve an advertising effect to convert a consumer, and because incorporating Ishigai’s determining a population ratio for advertising during time period phases in Avedissian would have served Avedissian’s pursuit of determining a baseline number of unique network location visitors during a baseline measurement time period prior to an ad spot air time (See Avedissian, Col. 2); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however Beck discloses:

c)	to extract device-related identifiers that are considered temporally persistent from the captured device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifiers are correlated to the user based on the overlapping or proximity of the time period of their usage to establish an identification.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Avedissian discloses a non-transitory computer program product, comprising computer program code embodied on a computer readable medium configured, when executed on a processor of computer, to:
a)	monitor and observe transactions of content delivery on said a platform in a digital network for a predefined period, wherein the predefined period (Avedissian: Fig. 6 and Col. 5, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Fig. 6 where the graph demonstrates sequential time periods. See Col. 8 for processor.),

b)	capture device-related identifiers associated with the observed transactions, wherein the device-related identifier identifies a device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).),  

c)	determine, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period (Avedissian: Fig. 6 and Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. See Col. 13: Unique lead visits detected in both the pre-spot window and the post-spot window may be counted only once for each unique lead. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events. A lead record may be associated with metadata about visitor and each unique visit. The activity tracking system may include information such as the data time of a lead’s first visit and all of the return visits by the lead to a network location. See Col. 8 for processor.), and 

d)	calculate statistics during the target period (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate.), and

e)	match, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Avedissian does not explicitly disclose, however Ishigai discloses:

a)	monitor … for a predefined period, wherein the predefined period comprises at least a preliminary period, a target period, and a post-period, which are temporally sequential (Ishigai: ¶0157-0161: A campaign period can be divided in to three periods: a teaser period, an introduction period, and development period, where the observed population ratio or audience in each sequential phase in the period.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Ishigai’s determining a population ratio for advertising during time period phases because the references are analogous/compatible, since each is directed toward features of selecting advertising spots to improve an advertising effect to convert a consumer, and because incorporating Ishigai’s determining a population ratio for advertising during time period phases in Avedissian would have served Avedissian’s pursuit of determining a baseline number of unique network location visitors during a baseline measurement time period prior to an ad spot air time (See Avedissian, Col. 2); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Avedissian does not explicitly disclose, however Beck discloses:

c)	determine… to extract persistent device-related identifiers that from the captured device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifiers are correlated to the user based on the overlapping or proximity of the time period of their usage to establish an identification.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1, wherein the device-related identifier identifies the device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).).

Avedissian does not explicitly disclose, however Beck discloses wherein the device-related identifier anonymously identifies a device (Beck:  ¶0091-0094: An identifier of the user uniquely and persistently identifies the user within a set of identifiers of the same type. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 2, wherein post-period is shorter than the target period (Avedissian: Col. 13-14 and 22: A baseline period [a target period] and a measurement period (i.e. a post time window) may be of longer and shorter duration. When a baseline period is a different time length than the corresponding measurement period, a normalizing ration may be applied to one or both measured values. See Col. 22 for examples where the post-spot window following the spot time period is different.).

As per Claim 17, Avedissian in view of Ishigai in further view of Beck discloses the system of claim 13, wherein the device-related identifier identifies the device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).).

Avedissian does not explicitly disclose, however Beck discloses wherein the device-related identifier anonymously identifies a device (Beck:  ¶0091-0094: An identifier of the user uniquely and persistently identifies the user within a set of identifiers of the same type. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Avedissian in view of Ishigai in further view of Beck discloses the system of claim 13, wherein the statistics contain aggregate statistics having regard to the device-related identifiers and related transactions (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate.).

Avedissian does not explicitly disclose, however Beck discloses persistent device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Avedissian in view of Ishigai in further view of Beck discloses the non-transitory computer program product of claim 14, wherein the device-related identifier anonymously identifies the device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).).

Avedissian does not explicitly disclose, however Beck discloses wherein the device-related identifier anonymously identifies a device (Beck:  ¶0091-0094: An identifier of the user uniquely and persistently identifies the user within a set of identifiers of the same type. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Avedissian in view of Ishigai in further view of Beck discloses the non-transitory computer program product of claim 14, wherein the statistics contain aggregate statistics having regard to the device-related identifiers and related transaction (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate.).

Avedissian does not explicitly disclose, however Beck discloses persistent device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian et al. (US Patent 10,467,653, hereinafter referred to as Avedissian) in view of in view of Ishigai et al. (US Patent Application Publication, 2006/0253291, hereinafter referred to as Ishigai) in further view of Beck et al. (US Patent Application Publication, 2013/0191213, hereinafter referred to as Beck) in even further view of Wu et al. (US Patent Application Publication, 2011/0321167, hereinafter Wu).

As per Claim 11, Avedissian in view of Ishigai in further view of Beck discloses the method of claim 1.

Avedissian does not explicitly disclose, however Wu discloses comprising a step of executing frequency capping of content based on the captured device-related identifiers (Wu: ¶0052-0057: A client-side frequency capping can be used in association with content/ad presentation track, such that not more than a predetermined number of times per session with respect to an obtained identifier for a mobile device.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Wu’s advertisement content rules for advertisements directed to user identifiers because the references are analogous/compatible, since each is directed toward features of advertisement management and conversion identification, and because incorporating Wu’s advertisement content rules for advertisements directed to user identifiers in Avedissian would have served Avedissian’s pursuit of association an identifier referring to an advertisement spot (See Avedissian, Col. 11); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

-	Jackman et al. (Digital Fingerprinting: A New Method for Measuring of Political Advertising): A measure of individual level media exposure data to advertisement through digital fingerprints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683